Citation Nr: 0823421	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-29 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a dental injury 
from service trauma.  

4.  Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).   
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active duty service from December 1961 to 
June 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Waco, Texas.  In July 
2003, the RO denied claims for service connection for 
"bradycardia (claimed as heart)," a "dental injury from 
service trauma," and hypertension.  In June 2005, the RO 
granted service connection for PTSD, evaluated as 30 percent 
disabling.  The veteran disagreed with his evaluation, and in 
December 2006, the RO granted an increased initial 
evaluation, to the extent that it assigned a 50 percent 
rating, with an effect date commensurate with the date of 
service connection, i.e., April 27, 2004.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, in an attempt to clarify the veteran's previous 
communications with VA, the Board contacted the veteran and 
requested that he state whether or not he desired a hearing, 
and, if so, what type of hearing.  In a letter, received in 
July 2008, the veteran stated that he desired a hearing 
before a Veterans Law Judge (VLJ) at the RO.  

The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must 
be scheduled for the next available hearing at the RO before 
a VLJ from the Board in the order that the request have been 
received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2007).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a member of 
the Board at the Waco, Texas, VA RO in 
accordance with 38 C.F.R. § 20.704, in 
the order that the request was received.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




